MEMORANDUM **
Justin D. Sherrard appeals from the district court’s denial of his motions to suppress following which, after a bench trial, the district court found Sherrard guilty of receipt of child pornography, in violation of 18 U.S.C. § 2252A(a)(2), and possession of child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Sherrard contends that the evidence collected, as well as the statements he made, during the search of his house should be suppressed because the search violated the Fourth Amendment and Federal Rule of Criminal Procedure 41. We disagree. We are unpersuaded by Sherrard’s reliance on United States v. Grubbs, 547 U.S. 90, 126 S.Ct. 1494, 164 L.Ed.2d 195 (2006), and Groh v. Ramirez, 540 U.S. 551, 124 S.Ct. 1284, 157 L.Ed.2d 1068 (2004), and so we affirm the district court’s orders.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.